internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-106233-99 date date in re legend grantor spouse trust sister grandson son this letter is in response to a letter dated date requesting a rulings under sec_2041 of the internal_revenue_code in grantor and spouse grantors created trust for the benefit of son and his family article second paragraph of trust provides the trustees with the authority to distribute the net_income of trust to son and his living issue paragraph also provides the trustees with the discretion to distribute principal from trust to son and his living issue for their comfortable maintenance support health education and well- being article second paragraph of trust provides son with a testamentary_power_of_appointment and states as follows special_power_of_appointment upon the death of the survivor of son and his issue or twenty-one years after the death of the survivor of son his sister sister and his son grandson whichever shall first occur the trustees shall pay over the then remaining principal and undistributed_income free and clear of any trust in such amounts and proportions as son shall appoint to or among any one or more of grantors’ issue and the spouse of issue by a will referring specifically to the power herein given to him if or to the extent son does not exercise the power_of_appointment given by the preceding sentence the trustees shall hold and dispose_of the remaining principal and undistributed_income in accordance with the terms of the following paragraph of this article second son has requested a ruling that the testamentary_power_of_appointment over trust is not a general_power_of_appointment within the meaning of sec_2041 and therefore the existence exercise failure to exercise or partial or complete release of the power_of_appointment will not cause the value of the property in trust to be included in son’s gross_estate under sec_2041 sec_2041 provides that the value of the gross_estate includes the value of all property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent's gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment is considered to exist on the date of the decedent's death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent's death notice has been given or the power has been exercised sec_2041 provides with exceptions not relevant here that the term general_power_of_appointment means a power that is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_20_2041-1 of the estate_tax regulations provides that the term general_power_of_appointment as defined in sec_2041 means any power_of_appointment exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_20_2041-1 provides that a power_of_appointment is not a general power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent's_estate or the creditors of his estate in this case son may appoint by will to the class consisting of grantor’s issue and the spouses of such issue because son's power_of_appointment is a testamentary power son may not appoint any part of the trust to son or to son's creditors during son's life in addition based on the terms of the trust instrument the reference to grantor’s issue as a permissible class of appointees of son’s testamentary power is properly viewed as not including son’s estate or son’s creditors after son’s death accordingly based on the information submitted and the representations made we conclude son's testamentary_power_of_appointment over the principal of the trust does not constitute a general_power_of_appointment within the meaning of sec_2041 and the existence exercise failure to fully exercise or partial or complete release of son's power to appoint the principal of the trust will not cause the value of the property in the trust to be included in son's taxable_estate this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purposes cc
